                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


DAVID D. WHITFIELD,

                 Plaintiff,
       v.
                                                                   Case No. 18-CV-1658

COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                 Defendant.


                                            ORDER


       David D. Whitfield filed the above-captioned appeal of the denial of his application for

Supplemental Security Income and Social Security Disability Insurance on October 18, 2018.

(Docket # 1.) The court’s briefing letter of October 31, 2018 required Whitfield’s opening brief

to be filed by February 11, 2019. (Docket # 5.) On April 11, 2019 I ordered Whitfield to show

good cause for failing to file his opening brief. (Docket # 11.) I further warned Whitfield that

if he did not show cause within ten (10) days, this action would be dismissed with prejudice.

(Id.) As of the date of this order, Whitfield has failed to show cause as ordered or submit an

opening brief.

       Pursuant to Fed. R. Civ. P. 41(b) and Civ. L.R. 41(c) (E.D. Wis.), a court may dismiss

an action where the plaintiff fails to diligently prosecute his case. Because Whitfield failed to

file his brief or show cause as ordered, his complaint is dismissed for failure to prosecute.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the plaintiff’s complaint is

dismissed for failure to prosecute. The clerk of court will enter judgment accordingly.
Dated at Milwaukee, Wisconsin this 24th day of April, 2019.



                                         BY THE COURT:

                                         s/Nancy Joseph
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                     2
